Citation Nr: 1633830	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-23 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial (compensable) rating prior to May 14, 2009, a rating in excess of 10 percent from May 14, 2009 through March 27, 2014, and a rating in excess of 30 percent from March 28, 2014, for chronic sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to June 1998.

This appeal to the Board of Veterans' (Board) arose from a March 2009 rating decision in which the RO, inter alia, awarded service connection for chronic sinusitis and allergic rhinitis and assigned an initial, zero percent (noncompensable) disability rating, effective December 1, 2006.  In May 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010; he then requested a Board hearing.

During the pendency of the appeal, in a March 2010 rating decision, the RO assigned a 10 percent rating for the disability, effective May 14, 2009.  In an October 2011 communication, the Veteran withdrew his Board hearing request.  See 38 C.F.R. § 20.704(e) (2015). An August 2014 rating decision increased the rating to 30 percent, effective March 28, 2014.  

As the Veteran disagreed with the initial rating assigned following the award of service connection for chronic sinusitis and allergic rhinitis, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO awarded higher ratings for the disability at various points, inasmuch as the Veteran has not been granted the maximum, available benefit (which he is presumed to seek), a claim for higher ratings (characterized to reflect the staged ratings assigned) remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2014, the claim was remanded for further development.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

In a May 2016 brief, the Veteran, through his representative, asserted that his service-connected disability has worsened since his last VA examination, which was conducted in March 2014.  It was noted the Veteran now experiences near constant sinusitis, which is characterized by headaches, pain, purulent discharge, tenderness of the affected sinus and crusting (whereas the March 2014 VA examiner stated that the Veteran did not experience near constant sinusitis).  A contemporaneous VA examination was requested.

Given  the above, the Board thus finds that a new VA examination is warranted to ascertain the current nature and severity of the Veteran's service-connected chronic sinusitis and allergic rhinitis.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that an examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Notably, such an examination will also afford the examiner the opportunity to conduct a comprehensive review and provide retrospective opinion concerning the severity of the disability since the effective date of the award of service connection (which will, in turn, aid VA in determining the propriety of the staged ratings assigned).  See Chotta v. Peake, 22 Vet. App. 80 (2008) (obtaining a retrospective medical opinion may be necessary and helpful in certain cases). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for higher ratings.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should  give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties  imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of whether any, or any further, staged rating of the disability is appropriate.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all private (non-VA) records documenting treatment for chronic sinusitis and allergic rhinitis.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his chronic sinusitis and allergic rhinitis by an appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify, and indicate the extent, frequency and/or severity, as appropriate, of all manifestations of the Veteran's chronic sinusitis and allergic rhinitis.  In doing so, the examiner should render all appropriate findings responsive to the applicable criteria for evaluating the disability, to include whether the Veteran experiences near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

Also, based on the examination results, and review of the record, the examiner should indicate whether, at any point since December 1, 2006, the record reflects any change in the severity of the disability; and, if so, the approximate date(s) of any such change(s), and the severity of the disability on each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether any, or any further, staged rating of the disability is appropriate).

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

